Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 1 of 23




                     EXHIBIT 5
                  Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 2 of 23


                                                                                                                                              Page 1 of3


         WELLS FARGO HOME MORTGAGE
         RETURN MAIL OPERATIONS
         POBOX 10368
         DES MOINES IA 50306-0368



         04/13/11                                                                                               Account Information
                                                                                                   Online:              yourwellsfargomoogage.com
                                                                                                   Fax:                 (866) 278-1179
         l'lh'   hi'" 1""'1"""'1""
                       11                         "',,II 1'"1"11''',Ih I,ll till'
                                                                                                   Telephone:
                                                                                                   Correspondence:
                                                                                                                        (800) 416-1472
                                                                                                                        PO Box 10335
                                                                                                                        Des Moines. lA 50306
         1AT                16569/004038/032940 0017 3 AGNVCI LC279 708
                                                                                                   ours of Operation:   Men - Fri. 6 AM - 10 PM
         CRAIGAENIS
                                                                                                                         Sat, 8AM -2 PM CT
         DEBORA M GRANJA

                                                                                                   Loan Number:
                                                                                                   Property Address:




         Subject: Your request for mortgage payment assistance


         Dear Craig A Enis & Debora M Granja:

         We're getting back to you about your request for mortgage payment assistance and the options that
         are available to help you. We realize that the process can take some time, and we appreciate how
         patient you've been while we work on finding a solution for you.

         Decision on the Federal Government's Home Affordable Modification Program
         We carefully reviewed the information you sent us and. unfortunately, you are not currently eligible for
         the Home Affordable Modification Program because:

          We are not considering your request for a modification because after being offered a Trial Period Plan
         or Home Affordable Modification you notified us on 04/13/2011 that you did not wish to accept the
         offer. Any trial period payments you have made will be applied to your mortgage loan in accordance
         with your current loan documents.

         What you need to know about foreclosure
         You will be granted a 30 day grace period to review your ineligibility in the federal government's Home
         Affordable Modification Program. If you have questions about the Home Affordable Modification
         Program or if you'd like to discuss your other options, we must hear from you within 30 days from the
         date of this letter. During this period we may continue with pending foreclosure action, but a
         foreclosure sale will not be conducted and you will not lose your home. Even though we will
         continue to work with you to help you avoid a foreclosure sale, it's important to understand that - if your
         payments are past due - the foreclosure process may proceed at the same time.
                 If your mortgage has already been referred to foreclosure. that process will move forward.
                 If the foreclosure process hasn't already started, it could begin at any time once you become
                 past due.

         Please note, as part of the foreclosure process you may receive notices delivered by mail or see steps
         being taken to proceed with a foreclosure sale or your home. There isn't much time. So in order to help




          LCV0108
                                                   111111111I1111111111111111111111I1111
                                                                              04 1311 LC27900031
          004038f032:940 AGNVCI S2·ET·Ml..coo I


CONFIDENTIAL                                                                                                                   WF_HERNANDEZ_00018222
                   Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 3 of 23


                                                                                                                                                          Page 2013


                                                                                                                      Account Information
                                                                                                      Loan Number:          _9492

                                                                                                      Property Address:




         you, it's critical that you contact us immediately to discuss your options.

         What you need to know about your options
         If you cannot meet the eligibility requirements for a loan modification, we want you to know you may still
         have options to avoid a foreclosure sale and the impact it could have on your finances.
         The following options may be available to you if you qualify:
                 If the present value of your home is higher than your mortgage balance, you can try to sell your
                 home prior to the foreclosure sale taking place.
                 If your mortgage balance is higher than the present value of your home, you may want to
                 consider what is called "a short sale. This allows you to sell your home privately for an
                 agreed-upon amount that is less than what you owe on your mortgage. To start a short sale
                 process, it is important for you to work with us in advance to set the selling price.
                 The remaining option is a deed in lieu of foreclosure. You can voluntarily deed the property to
                 Wells Fargo, transferring ownership of your home to us.

         Call us now
         We must hear from you. If you are delinquent and don t call us right away, the foreclosure process will
         move forward and the options noted in this letter may not be available to you. Please call us now at the
         phone number listed in the account information section at the top of this letter.

         Sincerely,

         Wells Fargo Home Mortgage



         Struggling with other expenses? Help is available.
         Some(jmes customers have trouble keeping up with their monthly expenses, other than their mortgage
         payments. If this is happening to you, help is available at no cost from a HUD-approved non-profit
         credit counseling agency. Simply call a counselor who will work closely with you to lower your other
         monthly payments, take your financial circumstances into consideration, and create a bUdget plan to
         work for you. To find an agency in your neighborhood, call 1-800-569-4287 or call the HOPE Hotline at
         1-888-995-HOPE.

         Be sure you avoid anyone who asks for a fee for counseling or a loan modification or asks you to sign
         over the deed to your home or to make your mortgage payments to anyone other than Wells Fargo
         Home Mortgage.



         This communication is an attempt to collect a debt and any information obtained will be used for that purpose. However. if you haw received a
         discharge of this debt in bankruptcy or are currently in a bankruptcy case. this notice is no! intended as an attempt to collect a debt, and 'N9 haw a
         security interest in the property and will only exercise our rights as against the property.


         With respect to those loans secured by property located in the State of California the state Rosenthal Fair Debt Collection Practices Act require that,
         except under unusual circumstances. collectors may not contact you before 8 am. or after 9 p.m. They may not harass you by using threats of




           LC27g 708
           004038I032SH1 AGtNCI S2·ET.MI.coo,
                                                I1III111111111111111              ~1I111111111111
                                                                    041311LC27900031



CONFIDENTIAL
                     Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 4 of 23


                                                                                                                                                               Paga3013


                                                                                                                           Account Information
                                                                                                           Loan Number:          _9492

                                                                                                           Property Address:




            violence or arrest or by uSIng obscene language. Collectors may not use false or misleading statements or call you at work if they know or haw reason
            to kl10Yl that you may not receive personal cals at work. For tile most part, clilectors may noltell alOther pefSOI1, other than your attorney or Spoose,
            about your debt. Collectors may contact andher person to confirm your location or enforce a judgment For more information about debt collection
            activities, you may contact the Federal Tralle Cormlission at t -an-FTC-HElP or www.ftc.gov.


            If you reside in the state of New York and if you believe the loss mitigation request has been
            wrongly denied, you may file a complaint with the New York State Banking Department at
            1-877-BANK-NYS or www.banking.state.ny.us.
            The federal Equal Credit Opportunity Act prohibtts creditors from discriminating against credit applica1ts on the basis of race, color. religion. national
            origin. sex or marital status. or age (pl'Ollided the applicant has tile capacity to enter into a btnding contract); because all or part of the appl'1Calt's
            income derives from My public assistance program; or becaJse the applicant has in good faith exercised My right under tile Consumer Credit
            Protection Act The federal agency that adrTllmsters compliance with this law concerning this creditor is Office of the Comptroller of tile Currency.
            Customer Assisla1ce Group, 1301 McKinney Street. Surte 3450. Houston. TX 71010-9050.

            Wells Fargo Herne Mortgage is a division of Wells Fargo Bank. N A e 2011 Wells Fag<> Bank, N A. All nghts reserved. Equal Housing Lender.
            NMLSR 10 399801




  .·    I


  ffi.
    '.'

  ..~

                                              1111111111111111111111II111111111111
                                                                         0413, 1LC279OOO31




CONFIDENTIAL
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 5 of 23




         May 23, 2013

         CRAIGENlS
         DEBORA GRANJA



         For: Wells Fargo Home Mortgage loan number ending ill 9492

         Dear CRAIG fu'\TIS and DEBORA GR.\NJA:
                                                                                                         Act now to avoid
         /11; a Wells Fargo Home Mortgage customer you matter to us and we want to help you, but         foreclosure
         time is nmning out. Your mortgage account is seriOllslydelinquent.
         To avoid foreclosure, you must contact us immediately.                                          Contact us by June
                                                                                                         6,2013
         Please note: As a result of your bankruptcy ease, this 'Jetter is not an attempt to collect a
         debt from )'011 or in any way violat.e any provision of the United States Uanknlptcy Code.      GnIl877-808-6144
         This letter has been sent to yOll for informational purposes only. This is not a bill or a      Ext. 87814
         regllest for pa:.vment, or a statement tbat you are personally obligated in anyway to make
         11 payment. Your decision to discuss WOrkolli options with Wells Fargo Home
         Mortgage is strictlyvohmtary. You are not obligated to pursue any workout
         options discussed ""ith us. At your request, we will in;mlediately terminate
         any such discussions should you no longer ",ish to pursue the."le options.

         You may be able to stay in your home
         Based. on an estimate of your home's value, you're approved to enter into the attached
         Trial PerioclPlan Tor a mortgage moditkation. During the Trial Period, you will be
         requi.red to make monthly payments in the amount of $2,313.37.

         If y01II til'&t payment is received by July 1,2013 a11d you mah both of the additional
         required Trial Period Plan monthly payments, your loan w-ill be permanently modified.
         To accept tbis offer p]ease call us at 877-808-6144 E'.\1:. 87814 no later than )4
         <:alendar days from the date listed at the top of this letter at' send in your first monthly
         Trial Period payment instead ofyoUl' normallllonthlymortgage payment. When you
         contact us we will explain how to mail your first '1);al Period Plan pa;ymcnt. If you do not
         contact me within 14 days or send in your monthly payment by the due date, you will no
         longer be eligible for tbis offer. During the J4 dayperiod (when your application is
         pending) the foreclosure process will not move fOlward.

         If you do not call to accept the offer within 14 days or send in yourtirst payment bytbe
         due date, the foreclosure proceS5 will move forward. We will continue to work with yon to
         help yim avoid a foreclosure sale. However, please understand that if you have not yet
         been ·referred to foreclosu.re, that process could begil1 at any time, Ifyour mortgage has
         been referred to foreclosw'c, as part oftile foreclosure process, you may ·receive 110tices
         from a third-party attorney delivered by mail, or see steps being taken to proceed 'with a
         foreclosure sale of your home. During the Trial Period, a foreclosure sale ·will not be held
         as long as you comply ,...rith the terms of the Trial Period plan and make all your payments
         on time.

         To stay in your home and. avoid foredosur-e, you must contact us right away.
                                                                                                               Wit. Jd:<Q~!:lr;Ql,I.ili:.fulli--l
         You may choose to leave your home and avoid foreclosure                                               Date
         If you. are unable or do not want to enter into the Trial Period Plan, you have tw'O options              -~~'I-l-+--_-II
         to avoid foreclosure - a short sale or deed in lieu of foreclosure.                                    Q<2Jeil '1 PO, CSR No. /2447
         See the enclosed Avoiding Foreclosure flyer for more informat.ion ab011t these opti.ons.

        You may be able to leave your home and still avoid foreclosure, but you must contact us
        right away.

        AI..T'Mod COver Lc"ttel'                           Pll8 e Jof2




CONFIDENTIAL                                                                                                WF_HERNANDEZ_00018225
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 6 of 23




         Respond by June 6, 2013
         It's important that you call us at 877-808-6144 Ext. 878:14. We're s1anding by, ready
         to help you in anyway we can. Please understand if we do not bear from you by June 6,
         2013, foreclosure activities will proceed.

         Sincerely,

         Martha Hernandez
         Home Preservation Specia1L"it
         877..808--6144 Ext. 87814-
         WeDs Fargo Home Mortgage


         Get free counseling to help manage expenses and avoid foreclosure.
         Reach out to a local HUD-approved, non-profit housing counseling agency ifyou're
         struggling to keep up with monthly expenses, or want help to avoid foreclosure. AI: no
         cost, a counselor will work closely with you, providing the infonnation and assibiance you
         need. To find an agency near you, go to www,hud,.goy/officeslhsg/sfhlbc:e/fe. Or
         call1-Boo-S69-4287·

         Be sure you avoid anyonewho asks for a fee for counseling or a loan modification, or asks
         you to sign over the deed to your home, or to make your mortgage payments to anyone
         other than Wells Fargo Home Mortgage.
         See next page for impartaJrt Trial Period Plan informa1ion.

         Wells Fargo Home Mortgage is a division ofWeUs Fargo Bank, N.A.@ 2013 Wells Fargo Bank, N.A. All rights reserved.
         NMLSR ID 399801 S/u




        ALT MOd Co",=r Letter                               Pqeao£2


                                                                          11!IIIWUlIIII"1lllll~llllllll~lt I~I

CONFIDENTIAL
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 7 of 23




                                                        Trial Period Plan Notice
                                                                  Yon may be able to make your payments more affordable
                                                                   Ca:ll 877-808-6:144 Ext. B7~h4 f{l'.I" lrnmeroate Assistance




         May 23, 2013
         CRAIG ENIS and DEBORA GRANJA                                                    Loan No.: • •~)492



         Dear CRAIG E~TI:S and DEBORA GR...<\NJA,

         Wells Fargo Home Mortgage wants to continue to work with you to modify your mortgage and help make
         your payments more affordable.

         Freddie Mac Loan Modification
         The good news - you may be eligible for a moduication offered hy Freddie Mac (the owner of your loan). TIlls
         modification is designed for customers who are struggling with their mortgage payments and may need
         assistance. In some cases, this is being offered because a customer didn"tmeet all of the eligibility criteria for a
         pennanent modification under the govemment's Home Affordable Modification Prog1".iIll (HAMP), Of were
         unable to successfully ma.ke paym.ents under HAlvIP or another modification. For others, this is being offered
         hecause tbey haven't pursued any other modification programs.

         With this modific.ation, you will be required to make new affordable payments dllring a Tl'ial Period. This is the
         first step toward qualifying for more affordable mortgage payments. Please read this letter so that you understand
         all the steps you need to take to modif)ryoul" mortgage payments.

         "What you need to do
         To accept this offer please call me at the phone number listed below no later than 14 calendar days from the date
         listed at the top of this letter or send in your first monthly Trial Period payment instead of your nomlal monthly
         mortgage payment_ If you do not contact me v,.ithin 14 days or send in your monthly payment by the due date, yO]]
         "Ifill no longer he eligible for this offer. DUTing the 14 day period (when your application is pending) the
         foreclosure process will not move forward.

         You must make new monthly "Trial Period payments" in place of your nonna] monthly mortgage payment. ~
         ynurmonthlyTrial Period payment" - instead of yonI' normal monthl:v mortgage payments - as fonows:

                                                               'fda) Period Plan

                                ,-·------------i;;\pa)-,:ment:-$2~313:37
                                                                       byJuiYl~-io13--                    .-.-_...-- -'1
                                1               2 nc!. payment:   $2.,313.37 by August 1, 2013                            i
                                L . ,_._.__ a:!J.?~i.!E.~E:~:j3.:~~_~:}~~.7J~L~_9!.t.~!!~!)~:r:.!.L~2~~        ._._._.•.. i
         Please note that your Trial Period may extend heyond the dates provided. For that reason, continue making your
         Trial Period payments in the same amount by the same day of eaeh month you currently make your Trial Period
         payments wHil your home preservation specialist advises that you may move forward with a final modification or
         that you are no longer eligible for a modification.

         Some reasons for the extension could be tied to other liens you have on y'Our property that may be required to be
        dC'41.red prior to final approval of your modification. For example, we may need to receive a subordination
        agreement from the other lenders so that we can maintain our lien position; or ifyou have ajudgmentp1aced on
        your pl'Opcrty you mi:1ybe required to pay off the lien. Tfyou fail to provide a su]x)rdination agreement from
        another lender or fail to payoff a judgment lien as required, your modification may be denied even if you pay the
        Trial Period payments. Also, failure to make all. Tlial Period paym.ents as outlined above, including if your Trial
        Period payments were extended will f(~sult in your Trial Period Plan being denied.

         Trial Period Plan Notice                                    Page lof7                                                   o018gMU 5/13


                                                                                II!IIIIIIIIIIIIIIJilil ~IIIJllllilll!11

CONFIDENTIAL                                                                                                                  WF_HERNANDEZ_00018227
                Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 8 of 23




         The trial payment amounts set forth above include principal, interest, and escrow amounts. After all Trial Period
         payments are timely made. your mortgage will be permanently modified. (Your existing loan and loan
         requirements remain in effect and unchanged during the Trial Period.) If each payment is not received by Wells
         Fargo Home Mortgage on or before the date it is due, you will no longer be eligible for a loan modification and
         your loan will not be modified.
         If you do not call to accept the offer within 14 days or send in your first payment by the due date, the foreclosure
         process will move forward. We will continue to work \vith you to help you avoid a foreclosure sale. However,
         please understand that jf you have DI.1t yet been referred to foreclosure, that process could begin at any lime. If
         your mortgage has been referred to foreclosure, as part of the foreclosure process, you may receive notices from a
         third-party attorney delivered by mail, or see steps being taken to proceed with a foreclosure sale of your home.
         During the Trial Period, a foreclosure sale will not be held as long as you comply with the terms ofthe Trial Period
         plan and lDake all your payments on time.

         If you have any questions or if you cannot afford the Trial Period payments shown above but want to remain in
         your home, or uyou have decided to leave your home but still want to avoid foreclosure, please call the phone
         number below. Review the attached "FrequentlyAsked Questions".

         Sincerely,

         Martha Bemandez
         Home Preservation Specialist
         877-808-6144 Ext. 87814
         Wells Fargo Home Mortgage

         Attachments: (1) Frequently Asked QUestions and (2) Additional Trial Pel'iod Plan lnfunnation and l.egal Noti~




        Trial PeriOd Plan Notiee




CONFIDENTIAL
                 Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 9 of 23




         Q. What is a Freddie Mac Loan Modification?
            A Freddie Mac Loan Modification offers you an opportunity to permanently modify your loan, which may
            make your mortgage payments more manageable ror the life of the loan. With a Freddie Mac Loan
            Modification, you may be able to pennanently modify your loan if you successfully complete a Trial Period
            Plan.

         Q. Why are you offering me this option?
            We wdnt to work with you to find a long-terlll solution. We know many homeo"mers are struggling with their
            mortgage payments and need assistance. That's why we are offering you the opportunity to qualify for a
            Freddie Mac Loan Modification. We want to help make yoW' mortgage payments more manageable, so you
            ean stay in your home and avoid foreclosure if possible.

         Q. What are the benefits of a Freddie Mac Loan Modification?
            A Freddie Mac Loan :r...r odificatioll offers you a permanent long-term solution to make your IllOltgage more
            affordable.

         Q. If I didn't qualify for a permanent modification undel' HA...\iP, will I qualify for a Freddie Mac
               Loan Modification'?
             The requirements for a Freddie Mac Loan Modifit-.atioll have been designed specifically to assist borrowers
             who could be like you, were Ullable to qualify for a permanent modiiication through HMfi> or who were not
             able to slIccessfu.l1y make payments on a prior modification.

         Q. Will I still receive incentive compensation like the RAMP l)l'ograrn provides?
            No. A Fn~ddie Mac Loan MocliticatiOll does not offer incentive COmpeJlsation fur borrowers, The bonuwer
            incentive compensation is onlyuvailab1e to borrowers who were eligible/qualified for a pelmanent
            modification under HAJ.'JP.

         Q. fs there a Trial Period I Ilave to complete?
            Yes. There is a Trial Period for the Freddie Mac Loan Modification, Yuu will be required to complete aTrial
            Petiod prior to entering into a permanent Loan Modification Agreement. Your loan wiIluot be permanently
            modified until you successfully complete the Trial Period Plan and you enter into a Loan Modffic.ation
            Agreement.

         Q. Why is there a Trial Period?
            The Trial Period offers you immediate payment relief (and eould prevent a forec:losure sale) and gives yon
            time to make sure you can manage th e lower monthly IllOltgage payment. N otc: This is only a temporary Ttial
            Period Plan. Your e.". isl:ing loan and loan requirements remain in effect arId rmebanged during the Trial
               Pe.riod..

         Q. When are my Tri,al Period payments due?
            Your paym.ent amount and the day e.ach month that.yourpU}1nent is due dming the Trial Period is on page 1
            of this package under the heading '~I'rial Period Plan",

         Q. "Vhat happens if I can't affQl-d. the new payments?
            lfyou do not make the specified Trial Period payments in fun in the month when due, you V\.ill not qualify for
            U permanent modification and will not be allowed to enter into a permanent LOfln Modification Agreement. If
            you 6uecessfully complete the TJial Period and enter into a Loan 'Modification Agreement, you will no longer
            he eligJble for the modified payment terms if you are 60 d~lYS late within the first 12 months ofthe pe11l1anent
            modification. If that occu.rs, we will look at other options to resolve you.r mortgage delinquency (n ShOlt sale or
            dcei! in lieu of foreclosure). If an alternative solution cannot be fOlll1d, we willnccd to commence 01' c.ontin ue
            foreclosure proceedings.




         Trw Period Plan Notice                               Puge 30 f 7                                        o0189MU 5/1,.3




CONFIDENTIAL                                                                                                WF_HERNANDEZ_00018229
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 10 of 23




         Q. What happens if I misstate or misrepresent my information/documentation?
            If yot! have intentionally misrepresented any fact(s) in connection \vith any of the documentation yOll have
            submitted to demonstrate your slntus, financial infOlmaticlll or hardship, the Trial P~~li(Jd 'Plan and any Loan
            Modification Agreement may be cancelled (and we Ulay pursue foreclosure proceedings). Additionally,
            knowingly submitting false information may violate federal law.

         Q. What else should I know about this offer?
            • To accept this offer you must eall no Jater than 14 calendar days from the date listed at the top of this
               letter or sen.d in your first monthly Trial Period payro en t instead of your normal m cmthly mortgage
               payment.
            • If you make your new payments on time we 'Will not conduct a foreclosure sale.
            •. You will not be charged any fees for this Trial Period Plan or final modification.
            • If your loan is modified, we win waive all ul1paid late charges.
            • Y(lur credit score may be affected by accepting a Trial Period Plan or modification. When you become past
               due on your mortgage payments, it's important to understand tJ1l:'1t tne actions you take to correct the
               situation can affect your credit score. If you choose a loan modification, your credit score could be
               negatively impacted during the Trial Period plan.. but it may not be as impacted as au Ollg01Ilg seJies of
               late payments or foreelosnre. During that procr-ss, we are required by law to eontinue to report the
               deHnquency statns of your loan to the l.'Tedit reporting agencies as "paying under a partial or modified
               payment agreement". When yOli are approved for a per-mallcnl loan modifkation, the modification
               process is complete and is recorded on your el'edit repOlt as ''1oan modified~ as long as you make your
               permanently modified payments on time. Keep in mind that the degree of impact to your credit score
               depends on your overall credit circumstances and is different for each individual. The credit score coUld
               remain unchanged, increase or decrease. For more informat.ion about your credit sroOrc, go to
               http://,,,,'\\'w.ftc.gov/bcp!edllipubs/consumer/cre<1it/crc24.shtm.

         Q. How was my new payment in the Trial Period determin....rl?
            Your Trial Period payment is based upon a variety of factors induding your verified income, current value of
            your property, unpaid loan balance and amounts past due. Freddie-Mac uses this infomlatioll to provide the
            most affordahle terms for you and which shoUld be sufficient to pay your modifiml prim:ipal and interest due
            on your modified loan. Yom Trial Pcdod payments include escrow amounts to cover your property taxes,
            insurance premiums, and other permissible escrow fees based on our current escrow analysis, including any
            homeoWIlcrs' association du€'_'i. Your modified monthly payment may change, if your property taxes and
            insuran~ pitmliums change, as permitted by law. !fyou did not have an escrow account before, you will be
            required to establish an eSl~row al~eount fOi the payment of 8uc:h es(:row amounts. The timing of your tax and
            insurance bills may requirelhat you make a paymentto cover any such bills when they corne due. This is
            knOWll. as an eserow shortage. Your 10!l.l1 has an escrow shorLage of $46.50; tills ean eitllcr be lYdid in a lump
            sum when the loan is modified or over the next 5 yeClrs (or 60 months). If you , ...i sh to pay the total shortage
            as a lump sum, please contact us at 877-808-6144 E.n. 87814.

         Q. 'When ",ill I know if my loan can be modified permanently and how will tlle modified loan
             balance be detcrm.ined?
             Once you make all of your Trial Period payments on time, we will send you a Loan Modification Agreement
             detailing the tenns of the, modified loan. The Loan Modificatioll. Agreement will become effec.tive once you
             and we have signed iL4.ny difference between the amount of the Trial Period payments and your reb'Ular
             mortgage payments will be added to the balance of your loan along'with any other past due amounts as
             permitted by your loan documents. While this will increase the total amount that you owe, it should not
             significantly change the amount of your modified mortgage payment.




         Trull Period Pum Notice                                                                                 o0189MU 5/13




CONFIDENTIAL                                                                                                WF_HERNANDEZ_00018230
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 11 of 23




         Q. Will my interest rate and principal and interest payment be fixed after my loan is permanently
            modified?
            Once your loan is modified, your interest rate and monthly principal and interest payment will be fixed for the
            life ofyour mortgage. Your new monthly payment will also include an escrow for property taxes, hazard
            insurance and other escrowed expenses, but your servicer will separately notify you ofthe escrow amount to
            include with your monthly payment. If the cost of your homeowners insurance. property tax assessment or
            other escrowed expenses increases. your monthlypayment will increase as well.

         Additional Trial Period Plan Information and Legal Notices

         The terms of this offer are accepted and the terms ofyour Trial Period Plan are effective on the day you make your
         first Trial Period payment, provided you have paid it OD or before July 1, 2013. By aooepting this offer, you and
         we agree that:
            You are certifying that all information you previously provided, e.g., regarding your status,
            income and expenses, and hardship, is still true and correct.                                                .
            • You certify under penalty of perjury that all of the written information you pIe\riously provided to Servicer
               in the Request for Modification and Affidavit signed byyau in connection with the Making Home
               Affordable Program (HAMP) continues to be true and correct. This includes, among other things:
               information about your status and the status of the property, your income and expenses, and your
               hardship. You understand that ServiceI' is relying on your certification in offering you the Trial Period
               Plan and any Loan Modification Agreement. !fthere have been any changes in the information you
               provided, you must contact Servicer at 8'77-808-6:144 Ext. 87814 to discuss whether the changes affect
               your Trial Period Plan or eligibility for a loan modification. You must have this discussion before you send
               in your fitst Trial Period payment.

            We will not proceed to foreclosure sale during the Trial Period, provided you are complying
            witb the terms oftile Trial Period Plan.
            • Any pending foreclosure action or proceeding may be immediately resumed if you fail to comply",ith the
               terms of the Trial Period Plan or do not qualify for l1 modification. No new notice ofdefault. intent to
               accelerate, acceleration or similar notice wt1l be necessary to continue the foreclosure action, and all these
               notices are waived to the extent permitted by applicable law.

            Dming the Trial Period, we may accept and post your Trial Period payments to your account
            and it will not affect foreclosure proceedings that have already been started.
            • You agree that we may hold the Trial Period pa}'m.ents in an account until sufficient funds are in the
               account to pay each ofyour monthlyTrial Period pa)'m.cnt obligations. You also agree that we will not pay
               you interest on the amounts held in the account. Any amounts remaining at the end ofthe Trial Period
               will be applied to any outstanding amounts that you owe at the end of the Trial Period redUcing the
               amount that will otherwise be added to the principal balance of your modified loan.
            • Our acceptance and posting ofyour new payment during the 1iial Period will not be deemed a waiver of
               the acceleration ofyour loan or foreclosure action and related activities, and shall not constitute a cure of
               your default under your loan unless the payments are sufficient to completely cure your entire default
               under your loan.

            Ifyour monthlypayment did not include escrows for taxes and insurance, you are now
            required to establish an escrow account for these items.
            • You agree that any prior waiver that allowed you to pay directly for taxes and insurance is revoked. You
               agree to establish an escrow account and to pay require.d escrows into that account.

            Your current loan documents remain in effect; however, you may make the Trial Period
            payments instead ofthe payments required nnderyour loan documents.
            • You agree that all terms and provisions of yOUT current mortgage note and mortgage security instrument
               remain in full force and effect and you will comply with those terms; and that nothing in the Trial Period
               Plan shall be understood or construed to be a satisfaction or release in whole or in part of the obligations
               contained in the Joan documents.
        Trial PeriodPlan Notiee


                                                                      11!IIIIIIIIIIJIIIllllilFllllllll~lt 1111

CONFIDENTIAL
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 12 of 23




             The Trial Period Plan notice will be rescinded if an error is detected,
             • You agree that if au error i.n the tenllS ofthe Trial Period Plan or your eligibility is detected after issuance
                of the Trial Period Plan notice, the Trial Period Plan will be void and of no legal effect upon notice to you
                of such error. You understand tl1nt a corrected Trial Period Pl:m ,,,,ill be prOVided to you ifitis d.etermined
                that yon remain eligible for a loan IDodjfjcation after correction of the error.

         Information on avoiding foreclosure
         For your information only - do not return
         Mortgage a'5Sistlloce options are a"ailahl(~ to help
         11lere are a variety of mortgage assistance options available to help you keep your home aud avoid a foreclosure
         sale. You may be eligible to refinance or modifY your mortgage to make your payments and terms more
         manageable. Or, if you have missed a few payments, you may qualify for a temporary (or permanent) option to
         help you get your finances back on track Depending on your circumstances, keeping your home may not be
         possible. In that case, a short sale or deed in lieu of fOl'ec.losure may be a better choice than foreclosure - see the
         table below for more information.



          Reinstatement          Pay the total amount you owe, in a lump-sum           Allows you to avoid foreclosure by bringing your
                                 payment and by a specific date. This may              mortgage current if you can show you have funds
                                 follow a forbearance plan as descTibed below.         that will become available at a specific date in the
                                                                                       future.
          Repayment              Pay back your past-due payments together              Allows you time to catch up on late payments
          plan                   with YOll' regular payments over an extended          without having to come up with a lump sum.
                                 period of time.


          Forbearance            Make reduced mortgage payment,> or no                 Have time to improve YOll' financial situation and
          plan                   mortgage payments for a specific period of            get back on YOUI' feet.
                                 time.

          Loan                   Receive modified terms ofyour mortgage to             Permanently modifies your mortgage so that your
          modification           make it more affordable or manageable after           payments or tenns are more manageable as a
                                 sllc.cessftIllymaking the reduced payment             permanent solution to a long-tenn or permanent
                                 dmil1g a Wfrial Period" (i.e., completing a           hardship.
                                 three-month Trial Period pIau),

          Short sale-----        Sellyoiir1ioniean(rp~ly-otraportion-ofyour            Allows you to transition out of your home without
                                 mOltgage balance when you owe more on the             going through foreclosure, In some eases,
                                 home than it is worth.                                relocation assistance may be available.

         ··Dee<Hillieuof··· ··i~ranSfer·th·e··o~::nershlpof·youi:proiiertj;ious: . ··~A;Ji·owsyoiiio··transli:loii··outo{your·homeWJthout·····
          fi:)l'cclosure                                                               going through foreclosure. In some cases,
                                                                                       relocation ailsista.nce mav be available, 111is is
                                                                                       useful when there are no'other lien,,; on your
                                                                                        to Jertv.




        Trial Period PlaIl Notice                                 Page 6 of7                                            o0189MU 5/1.3


                                                                            11!IIIIJllBlllWIIIJIIlI FillJIIlI~III!11

CONFIDENTIAL                                                                                                       WF_HERNANDEZ_00018232
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 13 of 23




         Beware offoreclosure scams - tips and warning signs
         Scam artists are stealing millions ofdollars from distressed homeowners by promising immediate relief
         from foreclosure, or demanding cash for counseling services when 1100 approved counseling agencies
         provide the same services for FREE. If you receive an offer, information or advice that sounds too good
         to be true, it probably is. Don't let them take advantage ofyou, your situation, your bouse or your
         money. Remember, help is FREE.

         How to Spot a Seam - beware ofa company or person who:
         • Asks for a fee in advance to work with your lender to modify, refinance or reinstate your mortgage.
         • Guarantees they can stop a foreclosure or get your loan modified.
         • Advises you to stop paying your mortgage company and pay them instead.
         • Pressures you to sign over the deed to your home or sign any paperwork that you haven't bad a
           chance to read, and you don't fully understand.
         • Claims to offer "government-approved" or "official government" loan modifications.
         • Asks you to release personal financial information online or over the phone and you have not been
           working with this person and/or do not know them.

         How to Report a Seam - do one ofthe following:
         • Go to www.preventloanseams.organd fill out the Loan Modification Scam Prevention
           Network's (LMSPN) complaint form online and get more information on how to fight back. Note:
           you can alsQ fill out this form and send to the fax number/e-mail/address (your choicel) on the back
           of the form.
         • Call1(888)995-HOPE (4673) and tell the counselor about your situation and that you believe you
           got scammed or know of a scam.

         The Loan Modification Scam Prevention Network is a national coalition of governmental and private
         organizations led by Fannie Mae, Freddie Mac, NeighborWorksAmerica™ and the Lawyeps' Committee
         for Ch-il Rights Under Law.




        Trial PeriodPlan Notice


                                                               II!IIIIIIIIIIJIIIIJIIIIFIIIJIIII~III!II

CONFIDENTIAL
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 14 of 23




                                                          Lonn Number:          )492
               CRAIGENIS lind I>EHORAGRAN.JA
                                                          Pa)'ment Amount Due: 2,3J3.37

                                                          Puyment Due Date: JUly 1, 2013

                      Wells Fargo Home Mortgage
                      Suite L-2-200
                      1200 West 7 1\: Street
                      Los Angeles, CA 90017



                                                          Lonn Numbel':         )4.92
               CRATG ENfS and DEBORA GRANJA
                                                          PaymeotAmounlDue: 2,3.13.37

                                                          Payment Due Datc: August 1,2013

                      Wells Pargo Home Mortgage
                      Suite L-2-200
                      1200 West ill Street
                      L{)s Angeles, CA. 90017




                                                          Loall Number':        )492
               CRAIG ENlS ~nd DEBORA GRANJA
                                                          .Payment Amount Due: 1,313.37

                                                          Payment 'Due Date: Sep'terobcr 1, 2013

                      Wells Fargo Home Mortgage
                      Suite L-2-200
                      1200 West 7'\: Street
                      Los Angeles, CA 90017




           l'~ymcnl Cl}upon~                      Pa!,,,, I of 1                           m~7MU    !llf09 Re\'. (l31Il


                                                        II!III     1I11III"Ill/II ~111111I1~111!ll
CONFIDENTIAL                                                                                       WF_HERNANDEZ_00018234
                   Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 15 of 23
;




               Make 3 trial payments to modify your mortgage
               CRAIG ENIS and DEBORA GRANJA



               August 29, 2013

               Slibject: Wells Fargo Home Mortgage loan number ending ill 9492.
               Dear CRAIGENlS and DEBORA GRANJA

               As a Wells Fargo Home Mortgage customer you matter to us, and we             Act now to avoid
               want to help you. Your mortgage is seriously delinquent. Even if you         foreclosure
               have already received a pre-foreclosure letter, we are offering an
               easier option that may allow you to stay in yom .home.                       Make 3 trial payments at a
                                                                                            lower principal and interest
               You can stay ill your home and modify your mortgage by making thl'ee         amount and modify your
               Trialpayments and t]]('m continuing to make those payments on                mortgage.
               time:' Then we will send you your final modification documents to
               sign. There is no additional papenvor.k required to accept this              Call
               Streamlined Modification.
                                                                                            :1-800-416- 1 47 2
               This is an option to ke,~p your home
                                                                                            Central Time
               Based on your home's value, )'c)ll're already approved for the attached
               Streamlined Modification. In order to take advantage of this option to
                                                                                            Monday through Fdday:
               stay in your home, yon will be required to make monthly payments in
               the amount of $2,336.94-                                                     6:00 a.m. - 8:00 p.m.

               Tfyourfirst payment is received by October 1, 2013 and you makl~             Saturday:
               the subsequent monthly Trial Period Plan payments by their due               8:00 a.m. - 6:00 p.m.
               dates, you will receive yom final modification document to sign.

               To accept this offer please call me at the phone number listed below no later than 14 calendar days from
               the date listed at the top ofthis letter or send in your '1irst monthly trial period payment instead of your
               uonna] monthly mortgage payment. Ifyau do not (,.Qutact us within 14 days or send in your monthly
               payment by tbe due date, you will no longer be eligible for this offer. During the 14 day period the
               foreclosure sale will not move forward.

               This offer can work alongside other modification options
               Even if you are already t,'1Ikillg with us about other modification options, we still want you to take
               advantage of this Streamlined Modification.




                                                                                                                        Dare _ _~~'--'--L-_ _•
                                                                                                                           Q')je,\7 t/(   PO,   CSR No. 12447




               StrcllDllillc Modification TrUll Letter           Puge lof8                                     269471\1U 08/13




    CONFIDENTIAL                                                                                               WF_HERNANDEZ_00018238
                    Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 16 of 23




                Once you start your trial period, we may be able to offer you a mortgage modification with a lower
                monthly principal and interest payment under a different program including the federal government's
                Home Affordable Modification Program. (HAMP). To see if you qualify, you must submit a complete
                Borrower Response Package. Ifyou have already submittedyour Borrower Response Package, we'll
                evaluate you for a foreclosure prevention option, including HAMP. In the meantime, you are encouraged
                to participate in this trial period for a mortgage modification.
                You may choose to leave YOUl' bome and avoid foreclosure
                Ifyou are unable or do not want to stay in your home, )'OU have two options to a"1lid foreclosure; a short
                sale or a mortgage release (also knO\\71 as a deed in Heu offoreclosure). You may be able to leave your
                borne and still avoid foreclosure, butyou must contact us right away.
                Respond by september 12, 2013
                It's important that you call me at 1-800-416-1472. I am standing by, ready to help you in anywaywe
                can. Please understand if J do not hear from you by September 12, 2013, foreclosure activities will
                proceed.
                Sincerely,

                MArlMft~~
                Home Preservation Specialist
                8?7--80U144 Ext. 87814
                WeDs Fargo Home Mortgage

                *Assuming other eligibility requirements are met.

          J_.   Streamlined Modification Trial Period Plan notice
                Based on a careful rmiew of your Mortgage account, we are offering you an opportunity to enter into a
                Trial Period Plan for a mortgage modification. This is the tim step toward qualifying for more affordable
                mortgage payments or more manageable terms. It is important that you read this information in its
                entirety so that you completely understand the actions you need to take to successfully complete the Trial
                Period Plan to modify your mortgage.
                Proposed modification terms
                Jfyou successfully complete the Trial Period Plan by making the required payments, you will receive a
                modification with a fixed-interest rate for 40 years from the date the modification is effective. [If we
                determine that the unpaid balance ofyour mortgage is more than 115% of the value of your home, you will
                be eligible to have up to 3096 ofyour principal balance defetTed, and the deferred amount '\\IiJJ not be
                subject to any interest rate charges. Moreover, the deferred principal amount will not be due and payable
                until the earlier of (i) the end ofthe 4o-year term ofthe modified mortgage. (i0 any sale or transfer ofyour
                interest in the property, or (iii) a refinance or payoffof your mortgage loan.]


                step 1; To stop the foreclosure process (suspension offoreclosure)
                In order to delay referring your mortgage to foreclosure, or suspend foreclosure proceedings ifyour loan
                has been referred to foreclosure:

                •    You must contact us at 1-800-416-1472 or in writing atthe address provided below no later than
                     September 12, 2013 to indicate your intent to accept this offer.




CONFIDENTIAL
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 17 of 23




           •    You may also make your first trial period payment by October 1t 2013, we will suspend the
                foreclosure process.
           However, if you do not respond by October 1, 2013, we may continue with the foreclosure process, and a
           foreclosure sale may oc·cur.

           This offer will be revoked if a foreclosure sale occurs, even if the sale occurs prior to the first trial period
           payment due date set forth below.


           Step 2: 1'0 accept this offer
           You must make your first trial period payment by the first payment due date designated below. Uyou fail
           to make the first trial period payment by the first payment due date and we do not receive the payment by
           the last day ofthe month in which it is due, this offer will be revoked and foreclosure proceedings may
           continue and a foreclosure sale may occur.
           Time is ofthe essence.

           Step 3: Make trial period payments
           To successfully complete the Trial Period Plan, you must make the Trial Period Plan payments below.

           •     First paymeut: $2,336.94 by October I, 2013
           •    Second payment: $2,3S6.94by November 1, 2013

           •    Third payment: $2,336.94 by December 1, 2013
                                                                                                     :.-rtf'.•
           Please send your trlaIperiod payments to:
           Sllite L-2-200
           1200 West 7th street
           Los Angeles, CA. 90()17
           If you have questions about your trial period or final modification requirements, please contact us at 1-
           800-416-1472-


           Please note that your trial period may extend beyond the dates provided. For that reason, continue
           makingyour trial period payments in the sante amount by the same day ofeach month you currently
           make your trial period payments until your home preservation specialist advises that you may move
           forward with a final modification or that you are no longer eligible for a modification.

           Some reasons for the extension could be tied to other liens you have ou your property that may be
           required to be cleared prior to final approval ofyour modification. For example, we may need to receive a
           subordination agreement from the other lenders so that we can maintain our lien position; or if you have a
           judgment placed on your property you may be required to pay offthe lien. If you fail to provide a
           subordination agreement from another lender or fail to pay off a judgment lien as required, your
           modification may be denied even ifyou paythe trial period payments. Also, failure to make all trial period
           payments as outlined above. including ifyOlll trial period payments were e>..-rended will result in your Trial
           Period Plan being denied.
           NextSleps


                                                               Page30fS




CONFIDENTIAL
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 18 of 23




           •    It is important lbat you thoroughly review thefrequently asked questions and additional Trial Period
                Plan iriformation and legal notices iriformation attached.
           •    Once you have successfully made each of the payments above by their due dates, you have submitted
                the required signed copies ofyour modification agreement, and we have signed the modification
                agreement, yoor mortgage will be modified. in accordance with the temts descn'bed in your final
                modifieation agreement.
           •    We must receive each payment in the month in which it is due. Ifyou miss a payment or
                do not fulfill any other terms ofyour trial period, this offer will end and your mortgage
                loan will not be modified.

           •     If you have not been evaluatedfor eligibility for a modification under the federal Home Affordable
                 Modification Program (RAMP) and you return a complete Borrower Response Package that we
                 previously sent to you no later than November 1, 2013 we may be able to offer you a HAMP
                 modifieation with a lower monthlyprindpal and interest payment than we estimate you would receive
                 for the proposed modification described above.

           •     Ifyou have questions about this information, yourtrlal period payments, or our mortgage
                 modification requirements, please contact us at 1-800-416-1472.

           •     Ifycu feel that you cannot afford the trial period payments shown above but want to remain in your
                 home, or if you have decided to leave your home, please contact us at 1-800-416-]472 to discuss
                 alternatives to foreclosure.
           Please note that except for your monthly mortgage payment amount during the trial period, the terms of
           your existing note and ~ mortgage requirements remain in effect and unchanged during the trail period.


           Frequently asked questions
           Q. What else should I know about this offer?
              • If you make your new payments on time, we will not conduct a foreclosure sale.
                 •   You will not be charged any fees for the three-month trial petiod plan or for the final Streamlined
                     Modification.
                 •   If your loan is modified, we WI1l waive all unpaid late charges.
                 •   When you become past due on your mortgage payments, it's important to understand that the
                     actions yOll take to correct the situation can affect your credit score. IfyOll choose a loan
                     modification, your credit score could be negatively impacted during the trial period plan, but it
                     may not be as intpacted as an ongoing series of late payments or foreclosure. During the loan
                     modification process, we are required by law to continue to report the delinquency status ofyour
                     loan to the credit reporting agencies as "paying under a partial or modified payment agreement",
                     When you are approved for a final loan modification, the modification process is complete and is
                     recorded on your credit report as ''loan modified" as long as you make your modified payments on
                     time. Keep in mind that the degree ofimpact to your credit score depends on your overall credit
                     circumstances and is different for each individual. For more information about your credit score
                     and how it might be affected, go to
                     htlp:/lwww·ftc,goyJbcpledufDubslconsumer/creditlcreu.shtm
                 •   Ifyour monthly payment did not include escrows for taxes and insurance, you are now
                     required to do so.
           Q. Why is there a trial period?
              The trial period offers you immediate mortgage payment relief(and could help prevent a foreclosure

                                                                                                         26947l'dU 08/t3




CONFIDENTIAL
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 19 of 23




                 sale) and it gives you time to make sure you can manage the lower monthly payment. Note: the trial
                 period is temporary, and your existing loan and loan requirements remain in effect and unchanged
                 during the trial period. However, once the trial period payments are made you will receive a final
                 modification to sign.*

           Q. When will I know ifnly loan can be modified, and how win the modified loan balance
              be determined?
              Once you make aU ofyour Trial Paiod Plan payments on time, we will send you a Loan
              Modification Agreement that details the terms and conditions ofthe modified loan. Be sure that
              you read and understand the new terms and conditions.

           Q. .I\re there incentives that I may qualify for if I am current with my new payments?
              Borrower incentive compensation is only tn"ailable to borrowers who qualify for and accept a
              permanent modification under HAMP. In order to be considered for a HAMP modification, you must
              return a complete Borrower Response Package DO later than November 1) 2013. rfwe determine
              that you are eligible for a HAMP modification with a lower monthly principal and interest payment
              than we estimate you would receive for the proposed modification descnbed above. then we will offer
              you the HAMP modification agreement. At that point ifyou choose to accept that option, you will be
              eligible for the borrower incentive compensation under HAMP.

           Q.    wm my interest rate and prineipal and interest payment be fixed. after my loan is
                 modified?
                 If your loan is modified as desmbed above under the Proposed Streamlined Modification Tenns,
                 your interest rate and monthly principal and interest payment will be fixed for the life ofyour
                 mortgage. Your new monthly payment will include an escrowfor propert;y taxes, hazard insurance
                 and other escrowed expenses. If the cost ofyour homeownets insurance, property tax assessment
                 or other escrowed expenses increases. your monthly payment will increase as well. Please note, if
                 we are able to offer you another modification program-(based on proper return ofa completed
                 Borrower Response Package - see question above), then your interest rate may change based on
                 the terms and conditions, as described in the modification agreement.

           * Other eligibility requirements may apply.

           Additional Trial Period Plan infonnation and legal notices
           We will not proceed to foreclosure sale during the trial period, provided you are complying
           with the terms ofthe Trial,Period Plan:
            • Any pending foreclosure action or proceeding that has heen suspended may be resumed if you faU to
               comply with the terms ofthe plan or do not qualify for a final modification.
            • You agree that we will hold the trial period payments in an account until sufficient funds are in the
               account to pay your oldest delinquent monthly payment. You also agree that we will not pay you
               interest on the amounts beld in the account. If any money is left in this account at the end ofthe
               Trial Period Plan and you qualify for a loan modification, those funds will be deducted from amounts
               that would otherwise he added to your modified principal balance.
            • Our acceptance and posting ofyour pli)'11'lent during the trial period will not be deemed a waiver of
               the acceleration of your loan (or foreclosure actions) and related activities, and shall not constitute a
               cure ofyour default under yOUl' loan unless such payments are sufficient to completely cure your
               entire default under your loan.
           Ifyour monthly payment did not include escrows for taxes and insurance, you are now
           required to do so:


           Streamline Modification Trial Letter                                                         26CJ47l\1U 08/t3




CONFIDENTIAL
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 20 of 23




               You agree that any prior waiver that allowed you to pay directly for taxes and insurance is revoked. You
               agree to establish an escrowaccount and to pay required escrows into that account.
               Your current loan documents remain in effect; however, you may make the trial period
               payment instead of the payment required under you loan documents:
               You agree that all terms and provisions ofyour current mortgage note and mortgage security instrument
               remain in full force and effect and you will comply with those terms; and that nothing in the Trial Period
               Plan shan be understood or constroed to be a satisfaction or release in whole or in part of the obligations
               contained in the loan documents.




                                   ':::..,.0...




                                                               Pqe60fS




CONFIDENTIAL
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 21 of 23




           Active Servicemembers
           The Servicemembers Civl1 Relief Act (SeRA) may offer protection of relief to members of the military who
           have been called to active duty. If either you have been called to active duty, or you are the spouse or
           financial dependent of a person who has been caned to active duty, and you haven't yet made us lIWare of
           your status, please contact our Military Customer Service Center at 1-866-936-8CRA (1-866-936-
           7272) oriax yourActive Duty Orders to 1-877-658-4585, attention Special Loans/SCRA.

           Get free eounseting to help manage expenses and avoid foreclosure
           Reach out to a local mJD-approved, non-profit housing counseling agency if you're struggling to keep up
           with the monthly expenses, or want help to avoid foreclosure. At no cost, a (".ounselor will work closely
           \\-ith you, providing the information and assistance you need. To find an agency near you go to
           www.hud.govJoffices/hsgfsfh/hcc/fc. Or call 1-800-569-4287. You can also call the HOPE Hotline
           at 1-888-995-HOPE.
           Be sure you avoid anyone who asks for a fee for counseling or a loan modification, or asks you to sign over
           the deed to your home, or to make your mortgage payments to anyone other than Wens Fargo.
           What you need to know about foreclosure
           We will continue to work with you to help you avoid a foreclosure sale. However, please understand that
           the foreclosure process could begin at any time. Ifyour mortgage has already been referred to foreclosure,
           that proeess will continue to move forward. Also, as part of the foreclosure pr<X."ess. you may receive
           notices from a third-party attorney delivered by mail, or see steps being taken to proceed 1I\ith a
           foreclosure sale of your home.
           Beware offorecl.o811re seams - tips and warning signs
           Scam artists are taking advantage ofdistressed homeowners by promising immediate relief from
           foreclosure or demandi.ng cash for counseling services when HUD-approved counseling agencies provide
           the same services for free. If you receive an offer, information or advice that sounds too good to be true, it
           probably is. Don't let them take advantage ofyou, your situation, your home or your money. Remember".
           help is free.

           How to spot a seam - beware of a company or person who:
               •   Asks for a fee in advance to work with your lender to modify, refinance or reinstate your mortgage.
               •   Guarantees they can stop a foreclosure or get your loan modified.
               •   Advises you to stop paying your mortgage company and pay them instead.
               •   Pressures you to sigh over the deed to your home or sign any paperwork that you haven't had a
                   change to read, and you don't fully understand.
               •   Claims to offer "government approved" or "official govemment" loan modifications.
               •   Asks you to release personal financial information online or over the phone and you have not been
                   working with this person and/or do not know him or her.
           How to report a seam - do one of the following:
           • Go to www.preve.ntloanscams.org and fill out a Loan Modification Scam Prevention Network's
             (LMSPN) complaint form online and get more infonnation on how to fight back. Note: You can also
             fill out this fonn and sent it to the fax number/email/address (your choice) on the back of the form.
           • can 1-888-99sHOPE ('7678) and ten the counselor about your situation and that you believe you
             were scammed ofknow ofa scam

           Dl.scl0fJUl'eS, term.s and conditions
           This infurmation is aCClllllte IIll of date {If printing and is subject to change without notice. Esta informaciOn ell preclBa II Ia fecha
           de impresi6n y est! 8Ujeta a eambios tin previo aV'l$o.
           POt favor, tenga en euen1a que el :reeto de III corn!spondencia, documentolllegales y nobls aclaratorias Ie seean Summi&tTad08 en
           inglll6. I.e recomencJamos qu.e obtenga los servicios de un intirprete indepcndienm paraque Ie ayude scgUnd necesidade6.




CONFIDENTIAL
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 22 of 23




               Wells Pargo Bank. N.A. is required by the Fair Debt Collection Practices.Act to inform you that If:your loan is wrrently delinquent
               or in default,. as your loanservieer,we will be attempting tn collect a debt, and any information obtained will be used for that
               purpose. However. Ifyou hll\"e received 8 bankruptcydiscltarge, lind the loan was not reaffirmed in the bankruptcy ease, Wells
               Fargo Bank, N.A.1.\~n only exercise its right:& against the property and iJlnot attempting any al.lt to collect the dischaJged debt from
               you personaDy.
               We are required by the Fair Credit Reporting Act (FeRA) to acwrately report the stat\JJl Of}"Ol.lT loan to the credit
               reporting agencies. l.ale payments, missed paymenlll, orother defaults on your llcoount may be reflected in your crooit
               report.
               With tllSpect to those IOllD$ located in the State of california, the state Rosell.th:al Pair Debt eulle<.1:ion Pral:tiOOl> Act and the federal
               Fair Debt eullection Practices Act require that, except under ul1US1lll1 circumstances, collectDrs may not contact.you before S 8.m. or
               after 9 p.m. They may not harass you by using threat8 ofvio'leuee or arrest orby using obsoonelanguage. c~neetors may not use
               flllse or misleading statements or can you at work ifthey know or have reason to know that you may not rearlvll personal calls at
               work. For the JDOlItpart. eoUeetors may not tell another ptlI'SOD, other than your lIttomeyor spouse, about your debt. Collectors may
               conmt.'t another pet'801\ to confirm your location or enful'Ce a jodgment. For mort! ill'formation about debt oollectton activities, ')'0\1
               may contact the Federal Trade Commission lit 1-877-FrC-HELP or '\'1'ww.ftc.flOV.

               Wel1B F'lt:rgo Hom.e Mortgage is a division. ofWells Jl3l'JlO Bank N.A.@2013Well"! Fargo Bank N.A. All rights Teserwd.
               NMLSR ID399&Jl
                                                                                                                                                       :tSl:
                                                                                                                                                       ~~




CONFIDENTIAL
               Case 3:18-cv-07354-WHA Document 188-6 Filed 12/12/19 Page 23 of 23




                                                         Lotln Number':        14.92
               CRAlG ENIS and BERORA GRAN:J A
                                                         Pa)'nlcnt Amount Due: 2.,336.94

                                                         PllYnlent Due Dnte: October 1, 2013

                      Wells Fargo Home Mortgage
                      Suite L-2-200
                      1200 West 7'h Street
                      UlS Al1geles, CA 900 J7



                                                         Loan Numbel':1492
               CRATG ENIS and DEBORA GRANJA
                                                         Payment Amount Due: 2,336,94

                                                         Payment Due Date: November 1, 2013

                      Wells Fargo ·Home Mortgage
                      SuHe L-2-200
                      1200 West 7(h Street
                      Los Angeles, CA 900 I. 7



                                                         LOllI!   Number':!    9492
               CRAIG ENlS and DEBORA GRANJA
                                                         Payment Amollot Due: 2,336.94

                                                         Pafment 'Due Date: Det:ember 1.2013

                     Wells Fargo Home Mortgage
                     Suite L-2-200
                     1.200 West 7lh Street
                     Los Nlgeles, CA 900 J7




                                                   Page I uf J                             90967MU 10/09 Rc,'. \l31JJ




CONFIDENTIAL                                                                                       WF_HERNANDEZ_00018246
